                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLOIRDA
                                   (FT. MYERS DIVISION)

EMPLOYERS INSURANCE                                 CASE NO.       2:19 cv 00491
COMPANY OF WAUSAU,

      Plaintiff,
v.

REDLANDS CHRISTIAN MIGRANT ASSOCIATION INC.,
    Defendant.
 _________________________________________________                 /

       DEFENDANT, REDLANDS CHRISTIAN MIGRANT ASSOCIATION INC.’S
     CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
      STATEMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

       I hereby disclose the following pursuant to this Court’s interested persons order:

1.      The name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including subsidiaries,
conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more of a
party’s stock, and all other identifiable legal entities related to any party in the case:

     Defendant,       REDLANDS          CHRISTIAN        MIGRANT         ASSOCIATION          INC.
(REDLANDS”).

       REDLANDS’             Board of Directors and employees

      REDLANDS’ attorney, Keith Hanenian, Esquire, and his law firm, Law Offices of Keith M.
Hanenian, PA, as legal counsel for REDLANDS.

        Plaintiff, EMPLOYERS INSURANCE COMPANY OF WAUSAU (“WAUSAU”), and each
person, attorney, association of persons, firm, law firm, partnership, and corporation listed as having
an interest in the outcome of this action as disclosed by WAUSAU’s counsel in its Certificate of
Interested Persons and Corporate Disclosure Statement (Doc. No. 7) filed on October 11, 2019.
       WAUSAU’s attorney and his law firm, Michael R. Morris, Esquire, of Morris & Morris,
P.A.

2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

      Those corporations by WAUSAU’s counsel in its Certificate of Interested Persons and
Corporate Disclosure Statement (Doc. No. 7) filed on October 11, 2019.

3.      The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:

       Not applicable.

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged
to be wrongful, including every person who may be entitled to restitution:

       Defendant, REDLANDS CHRISTIAN MIGRANT ASSOCIATION
INC.

        Plaintiff, EMPLOYERS INSURANCE COMPANY OF WAUSAU, may believe it is
a victim of wrongful civil conduct.

I hereby certify that, except as disclosed above, I am unaware of any actual or potential conflict
of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict. I further certify that I
have inserted "None" if there is no actual or potential conflict of interest.

None

       Respectfully submitted this 02ND day of December, 2019.

                                             /s/ Keith M. Hanenian
                                             Keith M. Hanenian, Esq.
                                             Florida Bar No.: 873225
                                             LAW OFFICE OF KEITH M. HANENIAN, PA
                                             P.O. Box 21268
                                             Tampa, FL 33622
                                             Phone: 813-283-9907
                                             Fax: 813-436-5241
                                             keith@hanenianlaw.com
                                             Counsel for Defendant
                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 27, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to the
counsel Michael R. Morris, Attorney for Employers Insurance Company of Wausau, michael@morris.law,
777 South Flagler Drive Ste. 800- West Tower, West Palm Beach, Florida 33401.

                                                /s/ Keith M. Hanenian
                                                Certifying Attorney
